DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on September 14, 2022, and any subsequent filings.
Claims 22, 24, 25, 27-30, 32-36, 38, 39, 41, 43, 44, 46-48, and 50-57 stand rejected. Claims 22, 24, 25, 27-30, 32-36, 38, 39, 41, 43, 44, 46-48, and 50-57 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Interview Summary
As noted by Applicant's Agent, the interview summary mailed on April 26, 2022 is factually accurate. After Applicant's Agent missed the first interview, the undersigned accommodated Applicant's Agent offering a second interview date while also respecting and meeting the obligations for previously scheduled interviews with other applicants and duties beyond those to the Applicant's Agent. 
Claim Objections
Claim 32 has been amended and the objection withdrawn.
Claim Rejections - 35 USC § 103
Claims 22, 24, 25, 27-30, 32-36, 38, 39, 41, 43, 44, 46-48, and 50-57
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive.
As to Applicant's argument regarding Krupnikov teaching away from the use of basalt fibers used for the mat to the exclusion of other fibers (Remarks, Page 10/Paragraph 1 ("Pg/Pr")), Krupnikov when considered as a whole notes any percentage of non-fibrillated fibers may be used (Pr76) which would include a mat consisting exclusively of basalt fibers (Pr52). Further, as to Applicant's argument that Krupnikov does not disclose a needlepunched filter (Remarks, Pg11/Pr2), Krupnikov has not been relied upon for disclosing this limitation. That Krupnikov, when considered as a whole, suggest only basalt fibers finds further support in the previously provided trade literature1 noting that a needlepunched felt is "made exclusively without admixtures of other minerals," Super-thin basalt fiber – Materials, 2015 (Pg1 ("basalt wool felt"), Pg2/Pr1). As to Applicant's argument that the trade article does not disclose certain claim limitations (Remarks, Pg12/Pr1), the trade article has not been used rejecting the claims.
Applicant argues that Nunn does not disclose the use of a single fiber type or that the single fiber type may be an inorganic fiber (Remarks, Pg12/Pr2-Pg13/Pr2). First, Nunn discloses the use of a single fiber type noting the fiber may consist "100%" of a single fiber (Pr11). Second, Nunn discloses "[i]n addition to the fibers described above, other fibers can also be used" (Pr57). "Representative other fibers include natural, organic, and synthetic fibers" (Pr57).  Moreover, "[s]ome fibers are inorganic in nature" (Pr66).  These inorganic fibers include basalt fibers (Pr66).
Applicant's arguments regarding Nunn teaching away from an exclusive inorganic fiber (Pg13/Pr1-2) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 30, 32-34, 36, 41, 50-52, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupnikov et al., (“Krupnikov”, US 2013/0340613), in view of Nunn, (US 2011/0057346), in further view of Newton, (US 5,700,107).
Claims 22, 30, 32-34 & 36 are directed to a method for adsorbing toxins, a method type invention group.
Regarding Claims 22, 30, 32, and 33, Krupnikov discloses a method for adsorbing toxins, (See paragraphs [0104], [0122] & [0123]), the method comprising: exposing a fluid to a filter for a first minimum duration, wherein the fluid comprises water, (See paragraphs [0122] & [0123]; fluid which includes water is filtered as it flows through the filter), and a toxic material comprising a polybrominated biphenyl (PBB), (See paragraph [0104]), and wherein the filter consists of basalt fibers, (See paragraphs [0052], [0076]), and having a thickness selected from about 6.5 mm, about 13 mm, and about 20 mm, (See paragraph [0060]; the ranges disclosed include about 5 mm, which anticipates the thickness at “about” 6.5 mm); and enabling at least a portion of the toxic material to be adsorbed by the basalt fibers, (See paragraphs [0104], [0122] & [0123]).
Krupnikov does not disclose wherein the toxic material also comprises at least one of a dioxin, a furan, a polychlorinated biphenyl (PCB), and an ethylhexylphthalate, wherein the filter comprises a needlepunch mat.
Nunn discloses a method for filtration, (See paragraphs [0031] & [0156], Nunn), wherein the filter comprises a needlepunch mat, (See paragraphs [0066], [0106], [0136] & [0143], Nunn; Basalt is included in this mat).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for adsorbing toxins of Krupnikov by incorporating wherein the filter comprises a needlepunch mat as in Nunn so that the layers of the filter “can be fused using any of a variety of methods…including needlepunch” which is “important where one wishes to form a composite arrangement of the …fibers”, (See paragraph [0106], Nunn), as desired in Krupnikov, (See paragraph [0083], Krupnikov).
Modified Krupnikov does not explicitly disclose wherein the toxic material also comprises at least one of a dioxin, a furan, a polychlorinated biphenyl (PCB), and an ethylhexylphthalate.
Newton discloses a method for adsorbing toxins, (See Abstract and See column 1, lines 12-22, Newton), the toxic material also comprising at least one of a dioxin, a furan, a polychlorinated biphenyl (PCB), and an ethylhexylphthalate, (See column 2, lines 25-36, Newton), in which the toxic material is adsorbed by the basalt, (On column 2, lines 56-67).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for filtration of Nunn by incorporating the toxic material also comprising at least one of a dioxin, a furan, a polychlorinated biphenyl (PCB), and an ethylhexylphthalate which is adsorbed by the basalt as in Newton because basalt inherently provides a “silicon-rich component” as a “matrix-generating agent”, which generates “a silicate matrix within the contaminated [sludge]” or water, (See column 2, lines 57-58, Newton, and See column 1, lines 17-22, column 2, lines 39-41, Newton; Soil is defined to include sludges containing water which can be found in water treatment or sewage treatment), that “has a plurality of catalytically active reactive sites adapted for chemically or physically bonding the pollutants to the matrix”, (See column 2, lines 59-61, Newton), such that “the treated material [the sludge or water] can pass appropriate regulatory standards”, (See column 1, lines 60-62, Newton).
Additional Disclosures Included: Claim 30:  The method of claim 22, wherein the toxic material comprises a sediment, (See column 2, lines 38-45, Newton).  Claim 32: The method of claim 22, wherein the toxic material further comprises at least one of arsenic, mercury, chromium, copper, nickel, zinc, cadmium, and lead, (See paragraph [0104], Krupnikov). Claim 33:  The method of claim 22, wherein exposing the needlepoint mat to the fluid further comprises at least one of: spraying the needlepoint mat with the fluid; exposing the needlepoint mat to the fluid in a counter flow direction; and exposing the needlepoint mat to the fluid in a flow direction, (See paragraphs [0106] or [0143], Nunn; or See column 4, lines 53-60, Newton).  Claim 38: The method of claim 36, wherein the needlepunch mat selectively adsorbs the toxic material in the presence of a water-soluble material, (See paragraphs [0106], [0136] & [0143], Nunn; and See column 2, lines 45-47, Newton; chelating agent such as citric acid which is water-soluble selectively adsorbs metal ions).
Regarding Claim 34, modified Krupnikov in its earlier disclosed combination discloses the method of claim 22, but does not disclose wherein enabling at least a portion of the toxic material to be adsorbed by the basalt fibers further comprises: enabling a weight-to-weight ratio of the needlepoint mat to the toxic material adsorbed 200:1 to about 1:3.
Another embodiment of Newton discloses wherein enabling at least a portion of the toxic material to be adsorbed by the basalt fibers further comprises enabling a weight-to-weight ratio of the needlepoint mat to the toxic material adsorbed, (See Example 2, column 6, lines 54-66; “blast furnace slag” which is known to be an equivalent matrix-generating agent to “basalt” as in column 2, lines 65-67, Newton; in addition the needlepoint mat is already disclosed in the original combination in paragraphs [0106] or [0143], Nunn), to the at least one toxic material, (See Example 2, column 6, lines 54-55, Newton), ranges from about 200:1 to about 1:3, (3900 ppm PCB in the soil converts to 0.39% of soil (3900 ppm / (% / 10,000 ppm), and slag/basalt converts from 35% of the overall matrix generating agent which is 15% of the soil to 5.25% of the soil, (35% x 15% = 5.25%).  5.25 to 0.39 converts to 13.5:1, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Krupnikov by incorporating wherein enabling at least a portion of the toxic material to be adsorbed by the basalt fibers further comprises: enabling a weight-to-weight ratio of the needlepoint mat to the toxic material adsorbed 200:1 to about 1:3 as in another embodiment of Newton in order to provide a ratio of the matrix-generating agent (equivalent to basalt), (See column 2, lines 56-66, Newton), such that “the pollutants can be chemically altered into ecologically inert compounds, so that the treated material can pass appropriate regulatory standards”, (See column 1, lines 59-62, Newton).
Regarding Claim 36, modified Krupnikov discloses the method of claim 21, but does not explicitly disclose wherein enabling at least a portion of the toxic material to be adsorbed by the needlepoint mat further comprises: enabling at least 25% weight of the toxic material in the fluid to be adsorbed.
Another embodiment of Newton discloses wherein enabling at least a portion of the toxic material to be adsorbed by the needlepoint mat, (the needlepoint mat is already disclosed in the original combination in paragraphs [0106] or [0143], Nunn), further comprises: enabling at least 25% weight of the toxic material in the fluid to be adsorbed, (See Example 2, column 6, lines 54-66; “blast furnace slag” which is known to be an equivalent matrix-generating agent to “basalt” as in column 2, lines 65-67, Newton; and See Example 2, column 6, lines 54-55, Newton; Initially, there were 3900 ppm PCB in the soil.  After treatment the PCBs were reduced to at least 1400 ppm PCB.  2500 ppm PCB were removed, which converts to 2500/3900 x 100 = ~64 wt% removed, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Krupnikov by incorporating wherein enabling at least a portion of the toxic material to be adsorbed by the needlepoint mat further comprises: enabling at least 25% weight of the toxic material in the fluid to be adsorbed as in another embodiment of Newton in order to provide enough matrix-generating agent (equivalent to basalt) to adsorb the pollutants (equivalent to toxic material), (See column 2, lines 56-66, Newton), such that “the pollutants can be chemically altered into ecologically inert compounds, so that the treated material can pass appropriate regulatory standards”, (See column 1, lines 59-62, Newton).
Claims 41, 50-52, and 54-56 are directed to a method for adsorbing toxins, a method type invention group.
Regarding Claims 41, 50, 51, 55, and 56, Krupnikov discloses a method for adsorbing toxins, (See paragraphs [0104], [0122] & [0123]), the method comprising: exposing a fluid mixture comprising an aqueous liquid to a filter comprising fibers consisting of basalt fibers, (See paragraphs [0052], [0104], [0122] & [0123]), wherein the fluid mixture comprises a toxic material including at least one of polybrominated biphenyl (PBB), (See paragraph [0104]), wherein the fluid mixture is exposed to the basalt fibers, (See paragraphs [0104], [0122],  [0123]), and enabling at least a portion of the toxic material to be adsorbed by the basalt fibers, (See paragraphs [0104], [0122], [0123]), including exposing the fluid mixture to the basalt fibers for a first minimum duration, wherein the fibers have a thickness selected from about 6.5 mm, about 13 mm, and about 20 mm, (See paragraph [0060]; the ranges disclosed include about 5 mm, which anticipates the thickness at “about” 6.5 mm).
Krupnikov does not explicitly disclose an aqueous sediment, a needlepoint mat, or wherein the toxic material also includes at least one of a dioxin, a furan, a polychlorinated biphenyl (PCB), and an ethylhexylphthalate, or wherein the fluid mixture is chemically exposed.
Nunn discloses a method for filtration, (See paragraphs [0031], [0156], Nunn), where the basalt fibers alone can comprise a needle punch mat, (See paragraphs [0066], [0102], [0106], [0136], [0143], Nunn; Basalt is included in this mat).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Krupnikov by incorporating wherein the basalt fibers comprise a needlepunch mat as in Nunn so that the layers of the fibers “can be fused using any of a variety of methods…including needlepunch” which is “important where one wishes to form a composite arrangement of the …fibers”, (See paragraph [0106], Nunn), as desired in Krupnikov, (See paragraph [0083], Krupnikov)
Modified Krupnikov does not explicitly disclose an aqueous sediment, wherein the toxic material also includes at least one of a dioxin, a furan, a polychlorinated biphenyl (PCB), and an ethylhexylphthalate, or wherein the fluid mixture is chemically exposed.
Newton discloses a method for adsorbing toxins, (See Abstract and See column 1, lines 12-22, Newton), that the fluid mixture comprises an aqueous sediment, (See column 2, lines 38-41, Newton), the toxic material comprising at least one of a dioxin, a furan, a polychlorinated biphenyl (PCB), and an ethylhexylphthalate, (See column 2, lines 25-36, Newton), and wherein the fluid mixture is chemically exposed to the basalt, (See column 2, lines 59-61, Newton), in which the toxic material is adsorbed by the basalt, (On column 2, lines 56-67). Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for adsorbing toxins of modified Krupnikov by incorporating an aqueous sediment, and wherein the toxic material also includes at least one of a dioxin, a furan, a polychlorinated biphenyl (PCB), and an ethylhexylphthalate and wherein the fluid mixture is chemically exposed to the basalt in which the toxic material is adsorbed by the basalt as in Newton because basalt inherently provides a “silicon-rich component” as a “matrix-generating agent”, which generates “a silicate matrix within the contaminated [sludge]”, or water, (See column 2, lines 57-58, Newton, and See column 1, lines 17-22, column 2, lines 39-41, Newton; Soil is defined to include sludges which can be found in water treatment or sewage treatment), that “has a plurality of catalytically active reactive sites adapted for chemically or physically bonding the pollutants to the matrix”, (See column 2, lines 59-61, Newton), such that “the treated material [the sludge or water] can pass appropriate regulatory standards”, (See column 1, lines 60-62, Newton).
Additional Disclosures Included: Claim 50: The method of claim 41, wherein the toxic material further comprises at least one of arsenic, mercury, chromium, copper, nickel, zinc, cadmium, and lead, (See paragraph [0104], Krupnikov).  Claim 51:  The method of claim 41, wherein exposing the needlepoint mat to the fluid further comprises at least one of: spraying the needlepoint mat with the fluid; exposing the needlepoint mat to the fluid in a counter flow direction; and exposing the needlepoint mat to the fluid in a flow direction, (See paragraphs [0106] or [0143], Nunn; or See column 4, lines 53-60, Newton).  Claim 55: The method of claim 41, wherein the fluid further comprises a water-soluble material, (See column 2, lines 42-49, Newton; chelating agent such as citric acid is very water-soluble).  Claim 56: The method of claim 55, wherein the needlepunch mat selectively adsorbs the toxic material in the presence of the water-soluble material, (See paragraphs [0106], [0136], [0143], Nunn; and See column 2, lines 45-47, Newton; chelating agent selectively adsorbs metal ions).
Regarding Claim 52, modified Krupnikov in its earlier disclosed combination discloses the method of claim 41, but does not disclose wherein enabling at least a portion of the toxic material to be adsorbed by the needlepoint mat further comprises: enabling a weight-to-weight ratio of the needlepoint mat to the toxic material adsorbed from 200:1 to about 1:3.
Another embodiment of Newton discloses wherein enabling at least a portion of the toxic material to be adsorbed by the needlepoint mat, (the needlepoint mat is already disclosed in the original combination in paragraphs [0106] or [0143], Nunn), further comprises enabling a weight-to-weight ratio of the needlepoint mat to the toxic material adsorbed, (See Example 2, column 6, lines 54-66; “blast furnace slag” which is known to be an equivalent matrix-generating agent to “basalt” as in column 2, lines 65-67, Newton; in addition the needlepoint mat is already disclosed in the original combination in paragraphs [0106] or [0143], Nunn), to the at least one toxic material, (See Example 2, column 6, lines 54-55, Newton), ranges from about 200:1 to about 1:3, (3900 ppm PCB in the soil converts to 0.39% of soil (3900 ppm / (% / 10,000 ppm), and slag/basalt converts from 35% of the overall matrix generating agent which is 15% of the soil to 5.25% of the soil, (35% x 15% = 5.25%).  5.25 to 0.39 converts to 13.5:1, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Krupnikov by incorporating wherein enabling at least a portion of the toxic material to be adsorbed by the basalt fibers further comprises: enabling a weight-to-weight ratio of the needlepoint mat to the toxic material adsorbed from 200:1 to about 1:3 as in another embodiment of Newton in order to provide a ratio of the matrix-generating agent (equivalent to basalt), (See column 2, lines 56-66, Newton), such that “the pollutants can be chemically altered into ecologically inert compounds, so that the treated material can pass appropriate regulatory standards”, (See column 1, lines 59-62, Newton).
Regarding Claim 54, modified Krupnikov discloses the method of claim 21, but does not explicitly disclose wherein enabling at least a portion of the toxic material to be adsorbed by the needlepoint mat further comprises: enabling at least 25% weight of the toxic material in the fluid to be adsorbed.
Another embodiment of Newton discloses wherein enabling at least a portion of the toxic material to be adsorbed by the needlepoint mat, (the needlepoint mat is already disclosed in the original combination in paragraphs [0106] or [0143], Nunn), further comprises: enabling at least 25% weight of the toxic material in the fluid to be adsorbed, (See Example 2, column 6, lines 54-66; “blast furnace slag” which is known to be an equivalent matrix-generating agent to “basalt” as in column 2, lines 65-67, Newton; and See Example 2, column 6, lines 54-55, Newton; Initially, there were 3900 ppm PCB in the soil.  After treatment the PCBs were reduced to at least 1400 ppm PCB.  2500 ppm PCB were removed, which converts to 2500/3900 x 100 = ~64 wt% removed, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Krupnikov by incorporating wherein enabling at least a portion of the toxic material to be adsorbed by the needlepoint mat further comprises: enabling at least 25% weight of the toxic material in the fluid to be adsorbed as in another embodiment of Newton in order to provide enough matrix-generating agent (equivalent to basalt) to adsorb the pollutants (equivalent to toxic material), (See column 2, lines 56-66, Newton), such that “the pollutants can be chemically altered into ecologically inert compounds, so that the treated material can pass appropriate regulatory standards”, (See column 1, lines 59-62, Newton).
Claims 24, 25, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Krupnikov et al., (“Krupnikov”, US 2013/0340613), in view of Nunn (US 2011/0057346), in further view of Newton, (US 5,700,107), in further view of Beebe et al., (“Beebe”, US 3,531,344).
Claims 24 and 25 are directed to a method for adsorbing toxic materials, a method type invention group.
Regarding Claims 24 and 25, modified Krupnikov discloses the method of claim 22, comprising: exposing the needlepunch mat to a NaOH solution before exposing the fluid to the filter, (See paragraph [0134], Nunn).
Modified Krupnikov does not disclose that the NaOH solution is 10%.
Beebe discloses a method for producing nonwovens, where the NaOH solution is 10%, (See column 1, lines 50-60, column 4, lines 66-71).  Additional features of this disclosure are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Krupnikov by incorporating that the NaOH solution is 10% as in Beebe in order to provide enough solution to “bring about bonding” between the fibers in the fabric, (See column 4, lines 66-70, column 5, lines 32-40, Beebe).
Additional Disclosures Included: Claim 25: The method of claim 24, wherein exposing the basalt fibers to the 10% NaOH solution further comprises: exposing the needlepunch mat to the 10% NaOH solution under agitation, (See column 5, lines 1-5, Beebe).
Claims 43 and 44 are directed to a method for adsorbing toxic materials, a method type invention group.
Regarding Claims 43 and 44, modified Krupnikov discloses the method of claim 41, comprising: exposing the basalt fibers to a NaOH solution before exposing the fluid mixture to the basalt fibers, (See paragraph [0134], Nunn).  
Modified Krupnikov does not disclose that the NaOH solution is 10%.
Beebe discloses a method for producing nonwovens, where the NaOH solution is 10%, (See column 1, lines 50-60, column 4, lines 66-71).  Additional features of this disclosure are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Krupnikov by incorporating that the NaOH solution is 10% as in Beebe in order to provide enough solution to “bring about bonding” between the fibers in the fabric, (See column 4, lines 66-70, column 5, lines 32-40, Beebe).
Additional Disclosures Included:  Claim 44: The method of claim 43, wherein exposing the basalt fibers to the solution further comprises: exposing the basalt fibers to the solution under agitation, (See column 5, lines 1-5, Beebe).

Claims 27-29 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Krupnikov et al., (“Krupnikov”, US 2013/0340613), in view of Nunn (US 2011/0057346), in further view of Newton, (US 5,700,107), in further view of Beebe et al., (“Beebe”, US 3,531,344), in further view of Booker, JR., (“Booker”, US 2003/0182730).
Claims 27-29 are directed to a method for adsorbing toxic materials, a method type invention group.
Regarding Claims 27-29, modified Krupnikov discloses the method of claim 24, but does not disclose further comprising: rinsing the needlepunch mat in deionized water to remove the solution after exposing the basalt fibers to the solution.
Booker discloses a method of producing a nonwoven further comprising rinsing the needlepunch mat in deionized water to remove the solution after exposing the basalt fibers to the solution (See paragraph [0018], Booker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Krupnikov by incorporating further comprising rinsing the needlepunch mat in deionized water to remove the solution after exposing the basalt fibers to the solution as in Booker in order to produce “a nonwoven fabric having a relatively low level of ionic [contaminants] which is achieved by exposing the fabric to a deionized water wash”, (See paragraph [0001], Booker).
Additional Disclosures Included: Claim 28: The method of claim 27, further comprising: after rinsing the needlepunch mat, drying the needlepunch mat, (See paragraph [0154], Nunn). Claim 29:  The method of claim 28, wherein drying the needlepunch mat further comprises: drying the needlepunch mat in a forced air oven (See paragraph [0154], Nunn).
Claims 46-48 are directed to a method for adsorbing toxic materials, a method type invention group.
Regarding Claims 46-48, modified Krupnikov discloses the method of claim 43 but does not disclose further comprising: rinsing the needlepunch mat in deionized water to remove the solution after exposing the basalt fibers to the solution for a second minimum duration.
Booker discloses a method of producing a nonwoven further comprising rinsing the needlepunch mat in deionized water to remove the solution after exposing the basalt fibers to the solution for a second minimum duration, (See paragraph [0018], Booker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Krupnikov by incorporating further comprising rinsing the needlepunch mat in deionized water to remove the solution after exposing the basalt fibers to the solution for a second minimum duration as in Booker in order to produce “a nonwoven fabric having a relatively low level of ionic [contaminants] which is achieved by exposing the fabric to a deionized water wash”, (See paragraph [0001], Booker).
Additional Disclosures Included: Claim 47:  The method of claim 46, further comprising: after rinsing the needlepunch mat, drying the needlepunch mat, (See paragraph [0154], Nunn).  Claim 48: The method of claim 47, wherein drying the needlepunch mat further comprises: drying the needlepunch mat in a forced air oven, (See paragraph [0154], Nunn).

Claims 35 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Krupnikov et al., (“Krupnikov”, US 2013/0340613), in view of Nunn (US 2011/0057346), in further view of Newton, (US 5,700,107), in further view of Awad et al., (“Awad”, US 2018/0134582).
Claims 35 and 53 are directed to a method for adsorbing toxic materials, a method type invention group.
Regarding Claim 35, modified Krupnikov discloses the method of claim 22, but does not disclose wherein the first minimum duration is from about three days to about seven days.
Awad discloses a method, (See Abstract, Awad), wherein the first minimum duration is from about three days to about seven days, (See paragraphs [0038] & [0039], Awad; The volume of the apparatus 400 with the cartridge 402 can be selected to be anywhere from 0.1 to 10,000 L and the flow rate can be selected anywhere from 0.1 to 1,000  L/min, based on the size of the demands (large scale or small scale).  One of skill can select a volume of 5,000 L and a flow rate of 1 L/min resulting in 5000 minutes being the amount of time water can spend in the system.  This would convert to 83.3 hours or roughly 3.5 days, anticipating the claimed range at this value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Krupnikov by incorporating wherein the first minimum duration is from about three days to about seven days as in Awad in order to meet “large scale purification demands (e.g. for a power plant, a chemical processing plant, a refining plant, or residential water consumption)”, (See paragraph [0039], Awad).
Regarding Claim 53, modified Krupnikov discloses the method of claim 41, but does not disclose wherein the first minimum duration is from about three days to about seven days.
Awad discloses a method, (See Abstract, Awad), wherein the first minimum duration is from about three days to about seven days, (See paragraphs [0038] & [0039], Awad; The volume of the apparatus 400 with the cartridge 402 can be selected to be anywhere from 0.1 to 10,000 L and the flow rate can be selected anywhere from 0.1 to 1,000  L/min, based on the size of the demands (large scale or small scale).  One of skill can select a volume of 5,000 L and a flow rate of 1 L/min resulting in 5000 minutes being the amount of time water can spend in the system.  This would convert to 83.3 hours or roughly 3.5 days, anticipating the claimed range at this value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Krupnikov by incorporating wherein first minimum duration is from about three days to about seven days as in Awad in order to meet “large scale purification demands (e.g. for a power plant, a chemical processing plant, a refining plant, or residential water consumption)”, (See paragraph [0039], Awad).

Claims 39 and 57 is rejected under 35 U.S.C. 103 as being unpatentable over Krupnikov et al., (“Krupnikov”, US 2013/0340613), in view of Nunn (US 2011/0057346), in further view of Newton, (US 5,700,107), in further view of Tsukamoto et al., (“Tsukamoto”, US 2014/0291246).
Claims 39 and 57 are directed to a method for adsorbing toxins, a method type invention group.
Regarding Claims 39 and 57, modified Krupnikov discloses the method of claims 22 and 41, but does not disclose wherein the ethylhexylphthalate is bis(2- ethylhexyl)phthalate.
Tsukamoto discloses a method for adsorbing toxins wherein an ethylhexylphthalate is bis(2- ethylhexyl)phthalate, (See Table 1 and paragraph [0072], Tsukamoto; “DEHP”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Krupnikov by incorporating wherein the ethylhexylphthalate is bis(2- ethylhexyl)phthalate as in Tsukamoto in order to adsorb additional “hazardous organic toxins…which have been gaining increasing concerns over their possible effects on human health”, (See paragraph [0015], Tsukamoto), and “reduce the need for downstream waste water treatment”, (See paragraph [0013], Tsukamoto).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant's Agent indicates an inability to find this article (Remarks Pg11/Pr3) yet the trade article has been provided along with the URL at the top of the first page and the bottom of every page of the article.